RIGGS, J.,
dissenting.
The majority reverses, because it holds that the entry into the residence cannot be sustained under either the emergency aid doctrine or under any exception to the “community caretaking doctrine” described in State v. Bridewell, 306 Or 231, 759 P2d 1054 (1988). The majority is wrong.
The majority, among other things, cites Bridewell for the proposition that there is no “statute or ordinance authorizing entries by [police officers] in response to citizen concern about the safety and well-being of neighbors.” 105 Or App at 455. Unlike in Bridewell, there was statutory authority here. ORS 476.070 provides that fire marshals and their assistants may, “[f]or just cause and for the purpose of examination, enter, at all reasonable hours, in and upon all buildings and premises within their jurisdiction.” Similarly, the Portland City Code provides a separate source of authority that authorizes fire fighters to do exactly what they did here. Portland City Code § 31.20.050.
The facts in this case clearly established “just cause” to enter. The trial court specifically found that “the evidence I’ve had presented to me, the evidence in the record, is that ether is dangerous.” The trial court also concluded that the danger “would lead a prudent and reasonable officer to see a need for immediate action to protect life and property.”
Not only do the statute and the ordinance authorize what happened here, defendant does not argue that Officer Bellah’s presence during the entry with the fire fighters affects the question of whether the Fire Bureau had authority to enter the house. The majority focuses, incorrectly, on Bellah’s entry into the house and his discovery of the readily visible drugs. Indeed, because the fire fighters properly entered the house, the evidence presumably would have been discovered, regardless of what Bellah himself did. Defendant has not argued otherwise.1
*457State v. Bridewell, supra, 306 Or at 240 n 6, contains examples of statutory authority that would justify entrance of a residence without consent and without a warrant. It is not intended to list all of the possible sources of authority a fire fighter might use to do what was done here. In fact, the list in the footnote does not include the statutes or ordinances that give authority in this case, but that does not mean that Bride-well prohibits what was done here, contrary to defendant’s argument.
This case does not present the kind of “community caretaking” circumstance that was the subject matter of the rule in Bridewell. The majority is wrong in thinking that it does.
I dissent.

 The photographs offered in evidence by the state amply demonstrate the readily visible nature of the drugs and paraphernalia discovered. Bellah testified:
“We got inside through the upstairs window. I just looked at the rooms for people. I saw some glassware, boiling flasks, setting around. I, I followed the firemen more or less. They didn’t pick up anything. * * *.
“We went downstairs. While we were down there, again, I was looking for people. I saw out of the corner of my eye the firemen locate some chemicals. * * * I saw some glassware that indicated to me that there was a lab there. I saw some [bowls of] white powder drying that appeared to be methamphetamine. We saw other glassware laying on the floor.”